                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                 IN THE UNITED STATES DISTRICT COURT               May 12, 2021
                 FOR THE SOUTHERN DISTRICT OF TEXAS             Nathan Ochsner, Clerk
                          HOUSTON DIVISION


TEXAS FRIENDS CHABAD-LUBAVITCH,      §
INC.,                                §
                                     §
                 Plaintiff,          §
                                     §
v.                                   §      CIVIL ACTION NO. H-20-0388
                                     §
                                     §
NOVA CASUALTY COMPANY,               §
                                     §
                 Defendant.          §


                    MEMORANDUM OPINION AND ORDER


     Plaintiff Texas Friends Chabad-Lubavitch, Inc.        ("Plaintiff")
seeks to recover insurance proceeds and damages from defendant Nova
Casualty Company    ("Defendant") for breach of contract,           unfair
settlement practices,         lure to promptly pay a claim, and breach
of the common-law duty of good faith and fair dealing. 1          Pending
before the court are Plaintiff Texas Friends Chabad-Lubavitch,
Inc.'s Motion for Partial Summary Judgment Against Defendant Nova
Casualty Company and Memorandum in Support Thereof ("Plaintiff's
MPSJ")   (Docket Entry No.       18) and   Defendant's,   Nova Casualty
Company's, Motion for Summary Judgment ("Defendant's MSJ") (Docket
Entry No. 19).   For the reasons explained below, Plaintiff's MPSJ

     1
      Plaintiff's First Amended Petition with jury demand against
Nova Casualty Company ("First Amended Petition"), Docket Entry
No. 12, pp. 7-10 11 33-43. All page numbers for docket entries in
the record refer to the pagination inserted at the top of the page
by the court's electronic    ing system, CM/ECF.
will be denied, .and Defendant's MSJ will be granted in part and

denied in part.


               I.   Factual and Procedural Background

     Plaintiff operates the Chabad-Lubavitch Center ( the "Center"),

located at 10900 Fondren Road, Houston, Texas 77096. 2          This case

concerns three buildings at the Center:           the Main Education

Building containing the Synagogue and Torah Day School              ("Main

Building") and Annexes ## 12 and 13          ("Annexes")   3
                                                                 The Main

Building is a two-story structure. 4       At the time of Hurricane

Harvey the Main Building had three different roof surfaces:            the

eastern section had a modified bitumen (flat) roofing membrane, the

middle section had a thermoplastic polyolefin ("TPO") roof, 5 and

the western section had a rubber tile play surface. 6          The Annexes


     2
      Id. at 2 , 9; Defendant's Notice of Removal, Docket Entry
No. 1, p. 2, 5.
     3
      Plaintiff's MPSJ, Docket Entry No. 18, pp; 6-7, 1 (Plaintiff
states that there are four buildings at the Center, but one of
these is a residence that is insured under a separate policy and
thus not at issue here.); Defendant's MSJ, Docket Entry No. 19,
p. 7.
     4
      Plaintiff's MPSJ, Docket Entry No. 18, p. 8; Defendant's MSJ,
Docket Entry No. 19, p. 7.
     5
      Video Conference Oral and Videotaped Deposition of Gregory T.
Becker, P.E. ("Becker Deposition"), Exhibit 3 to Defendant's MSJ,
Docket Entry No. 19-2, p. 260 ,, 18:3-11; Defendant's MSJ, Docket
Entry No. 19, p. 7.
     6
      0ral and Videotaped Deposition of Corporate Representative of
Texas Friends of Chabad-Lubavitch, Inc., through Chaim Tzvi
Lazaroff, Exhibit 2 to Defendant's MSJ, Docket Entry No. 19-2,
p. 235 ,, 126:4-21; see also Becker Deposition, Exhibit 3 to
                                                          (continued...)

                                  -2-
are converted apartment buildings used as. classrooms a_nd adc;iitional

storage. 7   Defendant insured the Main Building and Annexes under a

Commercial Property Policy No. CFl-ML-10001305-00 (the "Policy"). 8

The effective dates for the Policy are June 14, 2017, to June 14,

2018. 9

      Hurricane Harvey impacted the Center from August 25, 2017,

through August 29, 2017. 10   Defendant retained a meteorologist who

estimates that the amount of rainfall at the Center was between 30-

35 inches. 11   Plaintiff retained an engineer who estimates that the

rainfall was between 35-40 inches. 12

      Plaintiff asserts and Defendant does not deny that water

leaked into the Main Building during Hurricane Harvey and caused


( ... continued)
Defendant's MSJ, Docket Entry No. 19-2, p. 259 �1 16:16-23
 (explaining that the western portion was a "playground play area") ;
Defendant's MSJ, Docket Entry No. 19, p. 8.
      Plaintiff's MPSJ, Docket Entry No. 18, p. 8; Defendant's MSJ,
      7

Docket Entry No. 19, p. 7.

      Plaintiff's MPSJ, Docket Entry No. 18, p. 7
      8
                                                     1   2; Defendant's
MSJ, Docket Entry No. 19, p. 5.

      Common Policy Declarations, Exhibit 1 to Plaintiff's MPSJ,
      9

Docket Entry No. 18-1, p. 29.
      Plaintiff's MPSJ, Docket Entry No. 18, p. 7
      10
                                                     1   7; Defendant's
MSJ, Docket Entry No. 19, p. 8.
     11Analysis of Weather Conditions at 10900 Fondren Road,
Houston, Texas, during Hurricane Harvey (August 25-29, 2017),
prepared by Thomas C. Moore, Exhibit 3 to Plaintiff's MPSJ, Docket
Entry No. 18-3, p. 5.
      Storm Event Damage Cause and Origin Assessment, Report of
      12

Findings, prepared by . Gregory T. Becker, P. E. , Exhibit 5 to
Plaintiff's MPSJ, Docket Entry No. 18-5, p. 16.
                                  -3-
substantial damage to the building's interior, 13 but the parties

disagree as to how the leak occurred. ·Defendant argues that water

penetrated the Main Building through unsealed separations that had
formed around the building's roof and windows before Hurricane
Harvey. 14    Plaintiff's engineer agreed that some of the separations
in the flashing seals predated Hurricane Harvey, 15 but Plaintiff
also argues that "additional water intrusion occurred through seals

which became separated due to the immense weight and pressure from

the rain collecting on the roof." 16         The Annexes also sustained

water damage,      and the means of entry there is also disputed.
Plaintiff argues that the volume of water during Hurricane Harvey

overwhelmed the buildings' gutters, 17 while Defendant argues that
the water intruded through "pre-existing openings                 11 18




      Plaintiff timely made a claim with Defendant, and Defendant
assigned a claim number 19-00087854 000. 19         On January 8, 2018,


      13
           Plaintiff's MPSJ, Docket Entry No. 18, p. 9.
      �Defendant's MSJ, Docket Entry No. 19, p. 9.
      Becker Deposition, Exhibit
      15
                                     3   to Defendant's MSJ, Docket Entry
No. 19-2, p. 263 �� 29:1-10.
      Plaintiff Texas Friends of Chabad-Lubavitch, Inc.'s Response
      16

in Opposition to Defendant Nova Casualty Company's Motion for
Summary Judgment ("Plaintiff's Response") , Docket Entry No. 21,
p. 5.
      17
           Plaintiff's MPSJ, Docket Entry No. 18, p. 9.
      iaDefendant's Response, Docket Entry No. 20, p. 8.
      Nova Denial Letter, Exhibit 2 to Plaintiff's MPSJ, Docket
      19

Entry No. 18-2, p. 1.
                                   -4-
Defendant sent Plaintiff. a letter denying Plaintiff's claim.20 The

letter explained that "the roof did not sustain damage from a
covered cause of loss" and that there was therefore "no applicable
coverage for the leaking roof or resulting interior water damage in
this incident. " 21   The letter further explained that windows at the
property "were found to be leaking on multiple elevations[,]" that

there was "sustained repeated leakage and the caulking [was] worn
allowing water seepage[,]" and that "[c]ontinuous water seepage,
wear and tear and maintenance are excluded. "22 Defendant found some
storm-related damage to the fencing around the Center but valued
the damage at below the Policy's deductible. 23       The          also
acknowledged damage caused by "[f]lood and surface water" as well
as "[e] arth movement, settlement and cracking [,]" all of which
Defendant said were excluded under the Policy. 24
     On January 7, 2020, Plaintiff filed suit against Defendant in
the 333rd Judicial District Court of Harris          County,   Texas. 25
Plaintiff asserted (i) breach of contract, (ii) unfair settlement
practices, (iii) violation of the Texas Prompt Payment of Claims

           at 3.




     23
            First Amended Petition, Docket Entry No, 12, p. 4 ,·17.
      Nova Denial Letter, Exhibit 2 to Plaintiff's MPSJ, Docket
     24

Entry No. 18-2, p. 3.
      Plaintiff's Original Petition ( "Original Petition") , Exhibit A
     25

to Defendant's Notice of Removal, Docket Entry No. 1-3, pp. 2 3.
                                   -5-
Act ("TPPCA"), and (iv) breach of the duty of good.faith and fair

dealing.26

      On February    4,   2020, Defendant timely removed the case to this

court on the basis of diversity jurisdiction. 27         On June 16, 2020,

Plaintiff filed its First Amended Petition. 28         Plaintiff moved for

partial summary judgment on March 5, 2021, 29 and Defendant moved for

summary judgment that same day. 30           Defendant filed a response to

Plaintiff's MPSJ on March 25, 2021. 31          Plaintiff filed a response

to Defendant's MSJ on March 26, 2021. 32        Plaintiff filed a reply in

support of its own motion for partial summary judgment on April 1,

2021. 33

                            II.   Standard of Review

      Summary judgment is proper when "there is no genuine dispute

as to any material fact and the movant is entitled to judgment as


      26
           Id. at 9-12 11   34-44.

      27
           Defendant's Notice of Removal, Docket Entry No. 1.
      28
           First Amended Petition, Docket Entry No. 12.
      29
           Plaintiff's MPSJ, Docket Entry No. 18.
      30
           Defendant's MSJ, Docket Entry No. 19.
      Defendant's, Nova's, Response to Plaintiff's Motion for
      31

Partial Summary Judgment ("Defendant's Response") , Docket Entry
No. 20.
      32
           Plaintiff's Response, Docket Entry No. 21.
      Plaintiff Texas Friends of Chabad-Lubavitch, Inc.'s Reply in
      33

Support of Its Motion for Partial Summary Judgment Against
Defendant Nova Casualty Company ("Plaintiff's Reply") , Docket Entry
No. 22.
                                       -6-
a matter of law."       FED • R. Crv. P . 56 (a).     A material fact is one

likely to reasonably affect the outcome of a case.                    Anderson v.

Liberty Lobby, Inc., 106 S. Ct. 2505, 2510 (1986).                     The moving

party is entitled to judgment as a matter of law if "the nonmoving

party has failed to make a sufficient showing on an essential

element of her case with respect to which · she has the burden of

proof."    Celotex Corp. v. Catrett, 106 S. Ct. 2548, 2552 (1986).

     A party moving for summary judgment "must 'demonstrate the

absence of a genuine issue of material fact,' but need not negate

the elements of the nonmovant' s case."           Little v. Liquid Air Corp.,

37 F.3d 1069, 1075 (5th Cir. 1994) (en bane) (per curiam) (quoting

Celotex, 106 S. Ct. at 2553).              If the moving party meets this

burden,    Rule    56 (c)    requires   the     nonmovant   to   go   beyond   the

pleadings and show by admissible evidence that specific facts exist

over which there is a genuine issue for trial.                Id.

     In establishing a genuine dispute of material fact, the party

opposing    summary         judgment    must    set   forth      specific   facts

establishing a genuine dispute worthy of trial.                       Topalian v.

Ehrman,    954    F.2d 1125,     1131    (5th    Cir. 1992).        "[C]onclusory

allegations unsupported by concrete and particular facts will not

prevent an award of summary judgment."                Duffy v. Leading Edge

Products, Inc., 44 F.3d 308, 312 (5th Cir. 1995).

     In reviewing the evidence "the court must draw all ·reasonable

inferences in favor of the nonmoving party, and it may not make


                                        -7-
credibility determinations or weigh the. evidence."              Reeves v.

Sanderson Plumbing Products, Inc., 120 S. Ct. 2097, 2110 (2000).

The court resolves factual controversies in favor of the nonmovant,

"but only when there is an actual controversy, that is, when both

parties have submitted evidence of contradictory facts."              Little,

37 F.3d at 1075.

       When a movant presents sufficient evidence that no genuine

dispute of material fact exists, the burden of production shifts to

the non-movant. Matsushita Electric Industrial Co. , Ltd. v. Zenith

Radio Corp., 106 S. Ct. 1348, 1356 (1986).              If a party fails to

properly support an assertion of fact or fails to properly address

another party's assertion of fact, the court may:

       (1)   give an opportunity to properly support or address
             the fact;

       (2)   consider the fact undisputed for purposes of the
             motion;

       (3)   grant summary judgment if the motion and supporting
             materials-including the facts considered undisputed­
             show that the movant is entitled to it; or

       (4)   issue any other appropriate order.

Fed. R. Civ. P. 56(e).


                                III.   The Policy

A;     "Covered Cause of Loss"

       The Policy states that Defendant will pay for "direct physical

loss   of    or   damage   to    Covered     Property        caused    by   or


                                       -8-
resulting from any Covered Cause of Loss. " 34            The Policy further

provides that "[w]hen Special is shown in the Declarations, Covered
Cause of Loss means direct physical loss unless the loss is
excluded or limited in [the Policy]." 35            The Policy's Declaration
pages include the word "Special" under the heading "Covered Causes

of Loss." 36        The court will therefore consider direct physical

damage to covered property as a Covered Cause of Loss unless an
exclusion or limitation applies.


B.     Limitations

       Section C of the Policy, entitled "Limitations," provides in

part that
       1.      We will not pay for loss of or damage to property,
               as described and limited in this section.       In
               addition, we will not pay for any loss that is a
               consequence of loss or damage as described and
               limited in this section.


               c.    The interior of any building or structure, or
                     to personal property in the building or
                     structure, caused by or resulting from rain,
                     snow, sleet, ice, sand or dust, whether driven
                     by wind or not, unless:

                     (1)   The building or structure first sustains
                           damage by a Covered Cause of Loss to its
                           roof or walls through which the rain,
                           snow, sleet, ice, sand or dust enters; or


       34
            Policy, Exhibit   1   to Plaintiff's MPSJ, Docket Entry No.   18-1,
p.   57 � A.

       35
            Id. at 117 � A.


                                         -9-
                        (2)       The loss or damage is caused by or
                                  results from thawing of snow, sleet or
                                  ice on the building or structure.37
     The court construes Limitation l(c) (1) as precluding coverage
for water damage to a building's interior unless the building first
sustained damage by a Covered Cause of Loss that allowed the water

to enter.


C.   Exclusions and Exceptions

     Section B of the Policy provides that Defendant "will not pay
for loss or damage caused by or resulting from" 38 several enumerated
Exclusions, such as "wear and tear;" "decay, deterioration, hidden
or latent defect or any quality in property that causes it to
damage or destroy itself;" 39 and

     c.         Faulty, inadequate, or defective:
                ( 1)    Planning,          zoning,    development,   surveying,
                        siting;
                (2)     Design, specifications, workmanship, repair,
                        construction, renovation, remodeling, grading,
                        compaction;
                ( 3)    Materials used in repair,                construction,
                        renovation or remodeling; or
                (4)     Maintenance;
                of part or all of any property on or off the
                described premises. 40



     37   Id. at 122.
     38
          Id. at 119 � B. 2.
     39
          Id.   1   B. 2. d (1)   & ( 2)

     40
          Id. at 120 � B.3.c.

                                               -10-
     Subsection B.2.k provides that Defendant will not pay for loss

or damage caused by or resulting from "[c] ollapse."41    Subsection k

defines "collapse" as

     (1)     An abrupt falling down or caving in;

     (2)     Loss of structural integrity, including separation
             of parts of the property or property in danger of
             falling down or caving in; or

     (3)     Any cracking, bulging, sagging, bending, leaning,
             settling, shrinkage or expansion as such condition
             relates to (1) or (2) above.42

     This exclusion k., does not apply:



     (b)     To collapse caused by one or more of the following:



             (iii)   Weight of rain that collects on a roof.43

     Subsection B.2.f excludes coverage for

     Continuous or repeated seepage or leakage of water, or
     the presence or condensation of humidity, moisture or
     vapor, that occurs over a period of 14 days or more.44


                                   IV.   Analysis

A.   "Collapse"

     Plaintiff argues that the weight of rainwater collecting on

the roof during Hurricane Harvey caused the Main Building's roof


     41Id.   1   B.2.k.
     42Id.   1   B.2.k(l)-(3)
     43Id. at 120.
     44Id. at 119     1   B.2.f.
                                         ...,11-
seams to separate. 45 Thus Plaintiff argues that the resulting water

damage is covered under the exception to the Subsection k exclusion
for "collapse." 46       Defendant responds that the exception does not
apply because the separations in the roof seals existed before

Hurricane Harvey and were not caused by the weight of rainwater. 47

Defendant argues that the separations were caused by "inadequate
maintenance,       latent   defect,   or     defective   construction,"   thus
precluding coverage under Section B Exclusions 3(c)(2), (3), and
(4) • 48     Defendant further argues that this rain damage is not the
result of a Covered Cause of Loss and thus Limitation                 1(c) (1)

explicitly precludes coverage.49
       Whether the separations in the roof of the Main Building were
caused by preexisting wear or by the weight of rainwater from
Hurricane Harvey is a fact question.              Whether that question is
material depends on how the Policy defines "collapse."                If the
separation of roofing seals constitutes              "collapse"   within the
meaning of the Policy,         the existence of coverage may turn on
whether the separations were caused by the weight of collected
rainwater.       That would make this fact issue material.        See Liberty

Lobby, Inc., 106 S. Ct. at 2510.

       45
            Plaintiff's MPSJ, Docket Entry No. 18, p. 15.
       46


       47
            Defendant's Response, Docket Entry No. 20, ·pp. 1-2.
       48
            Defendant's MSJ, Docket Entry No. 19, pp. 5, 12.
                at 12.
                                      -12-
     Defendant argues that "collapse" should be defined according

to the language of Section D of the Policy.50 That section provides
"Additional Coverage" for "an abrupt collapse," which it defines as

"an abrupt falling down or caving in of a building or any part of
a building with the result that the building or part of the
building cannot be occupied for its intended purpose." 51
     But Plaintiff is not seeking "Additional Coverage"                         under
Section D of the Policy                Plaintiff is asserting that exception

(b) (iii)      applies         to     the       Subsection        B.2.k    exclusion.

Subsection B.2.k provides a more expansive definition of "collapse"

than the definition that Defendant offers.                   Under Subsection k any

"cracking, bulging, sagging, bending, leaning, settling, shrinkage
or expansion" is a "collapse" if it "relates to" a "[1]oss of

structural     integrity,           including        separation   of   parts   of   the

property                " 52
                               Subsection k does require that "collapse"

includes "[a]n abrupt falling down or caving in[,]" but it offers
this definition along with the others cited above, and it connects
these definitions with the disjunctive "or." 53                   Plaintiff therefore
does not need to show that the Main Building fell down or caved in.
Plainti.ff need not even show that the weight of rainwater on the


     50
          Defendant's MSJ, Docket Entry No. 19, pp. 14-15.
      Policy, Exhibit 1 to Plaintiff's MPSJ, Docket Entry No. 18-1,
     51

p. 123.
     52
          Id. at 120.


                                            - 1 3-
roof was the initial cause of the separations - if, for example,

the weight of rainwater caused pre-existing separations to expand,
that would be an \\expansion" "relat[ing] to" "separation of parts
of the property[,]" and would thus be a collapse.
     Defendant argues that Plaintiff's definition of "collapse" is
"too expansive and unreasonable." 54      Perhaps it is expansive, but
it is the definition that the Policy provides and therefore it
controls    the   court's   decision.     Defendant   also   argues   that
"' [s]tructural integrity' means integrity of the whole structure,
not just some component part of the structure[,]" 55 but that is not

what the Policy says; the Policy. defines "loss of structural
integrity" as including "separation of parts of the property or
property in danger of falling down or caving in                        11 56



Defendant notes that the Main Building's roof "was not in danger of
falling or caving in[,]" 57 but Defendant ignores the disjunctive
"or" that connects the phrase "separation of parts of the property"

to the phrase "property in danger of falling down or caving in" . 58
Defendant cites precedent construing the meaning of the word


           fendant's Response, Docket Entry No. 20, p. 3.


           icy, Exhibit 1 to Plaintiff's MPSJ, Docket Entry No. 18-1,
p. 120.
           fendant's Response, Docket Entry No. 20, p. 3.
      Policy, Exhibit 1 to Plaintiff's MPSJ, Docket Entry No. 18-1,
     58

p. 120.
                                   -14-
"collapse,"59 but the court need not look to case law to define a

term that the Policy has defined without ambiguity.                  See Evanston

Insurance Co. v. Legacy of Life, Inc., 370 S.W.3d 377, 381 (Tex.

2012) ·       ("When    an     insurance   policy   defines   its   terms,    those

definitions control.")             (citing Trinity Universal Insurance Co. v.

Cowan, 945 S.W.2d 819, 823 (Tex. 1997))

        The court therefore concludes that there is a genuine dispute

of material fact regarding coverage of damage to the Main Building.

If   the       weight     of    accumulated   rainwater   neither    caused    nor

exacerbated the separations                in the Main Building's roof, the

exclusion at Subsection k would apply and there would be no

coverage.         But if the weight of accumulated rainwater caused or

exacerbated those separations, the exception to the exclusion would

apply, and there would be coverage.

        Both parties' motions for summary judgment on this issue will

therefore be denied.


B.      "Seepage or Leakage"

        Subsection B.2.f of the Exclusions section excludes coverage

for damage from "[c]ontinuous or repeated seepage or le�kage of

water                  that occurs over a period of 14 days or more. 1160

Plaintiff argues that this implicitly extends coverage to water

damage caused by seepage or leakage that occurs over periods of

      59
             Defendant's Response, Docket Entry No. 20, pp. 3-4.
      Policy, Exhibit 1 to Plaintiff's MPSJ, Docket Entry No. 18-1,
        60

p. 119 � B.2.f.
                                           -15-
less than fourteen days.61 Plaintiff argues that because Hurricane

Harvey affected the Center for less than fourteen days (about four

days), water damage resulting from leakage or seepage during the
storm is covered under the Policy. 62

     Defendant does not dispute that the Main Building and Annexes
experienced leakage and seepage during Hurricane Harvey, but argues
that Limitation 1(c)(1) nevertheless precludes coverage.63          That

provision states that Defendant "will not pay for loss of or damage

to               [t]he interior of any building             caused by or
resulting from rain" unless "[t] he building or structure first
sustains damage by a Covered Cause of Loss to its roof or walls
through which the rain              enters. " 64   Defendant argues that
Plaintiff has "misconstrue[d] the alleged seepage or leakage of
water as the Covered Cause of Loss.         The intrusion of the water
would be the result of the Covered Cause of Loss (if there was one)
rather than the cause." 65     Plaintiff argues that "the structure's
roof and walls sustained damage[] from seepage of water
which is how the water entered into the interior." 66 Thus Plaintiff


     61
          Plaintiff's MPSJ, Docket Entry No. 18, p. 17.
     62
          Id. at 18.
     63
          Defendant's Response, Docket Entry No. 20, p. 9.
     64
          Policy, Exhibit 1 to Plaintiff's MPSJ, Docket Entry No. 18-1,
p. 122     1 C.1.c(l).
     65
          Defendant's Response, Docket Entry No. 20, p. 9.
     66
          Plaintiff's Response, Docket Entry .No. 21, p. 9.
                                   -16-
argues that the damage allegedly caused by seepage is a Covered

Cause of Loss, and since it allowed entry of more water, the
resulting damage is covered under the Policy.
     The court is persuaded by Plaintiff's reading of the Policy.

If leakage or seepage causes direct physical damage to the covered
property, the leakage or seepage would be a Covered Cause of Loss 67
unless it is "continuous," i.e. ongoing for a peiiod of more than
fourteen days.68         If that Covered Cause of Loss enabled additional
rainwater to enter the property and do further damage to the
interior, Limitation l(c) (1) (providing that interior rain damage

is covered only if the building first sustains damage by a Covered
Cause of Loss through which the rain enters) would be satisfied,
and there would also be coverage for the interior rain damage.
This reading also addresses Defendant's argument that               "[t] he
absence     of an exclusion does not automatically          mean   []   the
existence of coverage." 69 If seepage or leakage amounts to a direct
physical loss, and if no exclusion or limitation applied, then the
seepage/leakage would be covered under the provision of the Policy

that defines "Covered Cause of Loss." 7 0


     67 Policy,    Exhibit 1 to Plaintiff's MPSJ, Docket Entry No. 18-1,
p. 57.
     6 8 Id.   at 119.
     69
          Defendant's Response, Docket Entry No. 20, p. 8.
     7 0 Policy,   Exhibit 1 to Plaintiff's MPSJ, Docket Entry No. 18-1,
p. 57.
                                      -17-
        There     is    a    genuine   dispute     of   a    material      fact   because

Defendant asserts that water entered the Main Building and the

Annexes through separations in the buildings' structures that

predated Hurricane Harvey. 71                The court has already addressed

Defendant's argument that the interior water damage to the Main

Building was the result of water leaking through preexisting

separations in the roof.            As for the Annexes, Defendant argues that

the "intrusion of water [into the Annex Buildings] occurred due to

pre-existing openings that were susceptible to gutter overflow." 72

Plaintiff may be right that leakage or seepage created openings

that allowed water to enter the buildings.                    But if those openings

predated Harvey, they might have been the product of leakage or

seepage that occurred for more than fourteen days, in which case

the resulting           interior water damage           would       be   excluded under

Subsection (f).             Because of this fact dispute, Plaintiff's motion

for summary judgment on this point will be denied.


C.     The Texas Prompt Payment of Claims Act (TPPCA)

        Plaintiff alleges that Defendant violated Tex.                        Ins.    Code

§    542. 055    ( "Defendant      failed    to meet        its    obligations

regarding the timely acknowledgment of Plaintiff's claim, beginning

an     investigation          of   Plaintiff's      claim         and    requesting   all

information reasonably necessary to investigate Plaintiff's claim


       71   Defendant's Response, Docket Entry No. 20, pp. 1-2, 8.
       72
            Id. at 8.
                                            -18-
within [thirty days] of receiving notice of Plaintiff's claim.") ; 73

that Defendant failed to accept or deny Plaintiff's full and entire

claim within fifteen business days of receiving "all necessary

information" as required by Tex. Ins. Code § 542.056; 74 and that

Defendant "delayed full payment of Plaintiff's claim longer than
[the sixty days] allowed" under Tex. Ins. Code § 542.058, despite
the fact that "[t]he Property's covered damages under the Policy
were    made      known   to   Defendant    at   the   outset   of   the   Claim
investigation                  "75
                                     Defendant seeks summary judgment on all
of Plaintiff's prompt-payment claims, arguing that they fail as a
matter of law.7 6
       Tex. Ins. Code § 542.055 provides that an eligible surplus
lines insurer shall have thirty business days from the date it
receives notice of a claim to "(1)               acknowledge receipt of the
claim; (2) commence any investigation of the claim; and (3) request
from the claimant all items, statements, and forms that the insurer
reasonably believes,           at that time,     will be required from the
claimant."        Defendant states, and Plaintiff does not deny, that
Defendant is a surplus lines insurer, 7 7 and therefore the thirty-
business-day time limit applies.               Defendant further states that


       7 3First   Amended Petition, Docket Entry No. 12, p. 6 � 25.
       74 Id; � 26.

       ?sid. � 27.
       7 6Defendant's MSJ, Docket Entry No. 19,
                                                p. 20.
       77Defendant's
                          MSJ, Docket Entry No. 19, p. 20.
                                        -19-
because this was a Hurricane Harvey claim, the Commissioner of

Insurance extended the above deadlines by an additional fifteen

days pursuant           to   Tex.    Ins.    Code    §   542.059(b). 78       The   record

reflects that Plaintiff's claim was reported on November 3, 2017, 79

and that Defendant acknowledged and began investigating Plaintiff's

claim on November 6,              2017. 80    Defendant's contemporaneous Claim

Notes show that Defendant left several messages for the Plaintiff's

representative about an inspection. 81                   Defendant cites these facts

in its motion for summary judgment, 82 and Plaintiff does not dispute

any of them.        Accordingly, the court takes as an undisputed fact

that        Defendant     timely      acknowledged         and   began    investigating

Plaintiff's claim. Plaintiff's Tex. Ins. Code                    §   542. 055 claim thus

fails as a matter of law, and Defendant is entitled to summary

judgment on this claim.

       Tex. Ins. Code         §     542. 056 requires an insurer to "notify a

claimant in writing of the acceptance or rejection of a claim not

later than the 15th business day after the date the insurer

receives all items, statements, and forms required by the insurer

to secure final proof of loss."                     Tex.    Ins. Code     §   542. 056(a).


      Id. See Texas Commissioner of Insurance Bulletin No. B-0022-
       78

17, Exhibit 8 to Plaintiff's MPSJ, Docket Entry No. 19 2, p. 371.
     79 Claims Notes, Exhibit 5 to Defendant's MSJ, Docket Entry
No. 19 2, pp. 334, 339.
       80
            Id. at 328-330.
       81
            Id. at 324.
       82
            Defendant's MSJ, Docket Entry No. 19, p. 20.
                                             -20-
Plaintiff alleges that Defendant violated this provision because

"Defendant's adjuster inspected the Property on approximately
November 21, 2017[,] yet delayed providing Plaintiff with a claim
decision until approximately June 8, 2018                 "8
                                                             3
                                                                 Defendant has
stated that the denial letter was actually sent January 8, 2018, 84
and has attached a copy of the letter as proof. 85                     Moreover,
Plaintiff acknowledges elsewhere in its First Amended Petition that
the letter was sent on January 8, 2018. 86        Nevertheless, Defendant
does not rebut Plaintiff's implicit assertion that Defendant had

\\all necessary information" 87 to grant or deny the claim once its
investigation had been completed on November 21, 2017.                      Fifteen
business days after that date would have been December 12, 2017.

The Texas Commissioner of Insurance extended the deadline by
fifteen days,      to December 27,    2017.       The denial letter was
therefore over a week late pursuant to Tex. Ins. Code            §   542. 056 (a) .
It is possible that Defendant needed additional "items, statements

and forms" before it could "secure final proof of loss[,]" but
Defendant has not made this          argument.      The    court       therefore

concludes that Defendant had all the materials it needed to deny

     83   First Amended Petition, Docket Entry No. 12, p. 9             1    41 (b) .
     84
          Defendant's MSJ, Docket Entry No. 19, p. 20.
      Nova Denial Letter, Exhibit 2 to Plaintiff's MPSJ, Docket
     85

Entry No. 18-2, p. 1.
      First Amended Petition,
     86
                                     Docket      Entry    No.    12,       pp.    3-4
,, 14�15.
     87
          First Amended Petition, Docket Entry No. 12, p. 6            1    26.
                                  -21-
Plaintiff's claim when      investigation concluded on November 21,

2017, and that the denial that Defendant sent on January 8, 2018,
was untimely under Tex. Ins. Code§ 542.056(a). Defendant's motion
for summary judgment as to this claim will be denied.

     Tex. Ins. Code§ 542.058 provides that
     if an insurer, after receiving all items, statements, and
     forms reasonably requested and required under Section
     542. 055, delays payment of the claim for a period
     exceeding the period specified by other applicable
     statutes or, if other statutes do not specify a period,
     for more than 60 days, the insurer shall pay damages and
     other items as provided by Section 542.060.

     An insurer who is found to have violated that section is
liable to pay, "in addition to the amount of the claim, interest on

the amount of the claim at the rate               18 percent a year as

damages, together with reasonable and necessary attorney's fees."
Tex. Ins. Code§ 542.060(a). To prevail on its motion for summary
judgment on Plaintiff's§ 542.058 claim, Defendant would have to
show "that it [could] owe no TPPCA damages as a matter of law.,,
Barbara Technologies Corp. v. State Farm Lloyds,        589 S.W.3d 806,
809 (Tex. 2019).   This would require Defendant to show as a matter
of law that it can owe no damages,     int�rest,    or attorney 1 s fees.
See id.
     Defendant argues that "no additional money is owing on the
claim because the water damage is not covered [, ] ,, and that "there
is no amount due that is being withheld.,,   88
                                                  But there is a genuine
factual dispute over whether the water damage is covered, and thus



      Defendant, s MSJ, Docket Entry No. 19, p. 19.
     88



                                -22-
whether some amount due is being withheld.                 If Defendant is

incorrect and Policy proceeds are due, those amounts are untimely
as a matter of law, warranting penalty interest under Tex. Ins.
Code    §     542. 060.   "[A] n insurer's acceptance and partial payment of
the claim within the statutory deadline does not preclude liability
for interest on amounts owed but unpaid when the statutory deadline
expires."        Hinojos v. State Farm Lloyds, 619 S.W.3d 651, 658 (Tex.
2021)           Defendant has not met its summary-judgment burden of
showing as a matter of law that it cannot owe any additional
proceeds, interest, or attorney's fees.                Barbara Technologies
Corp., 589 S.W.3d at 809.          Defendant's motion for summary judgment
as to Plaintiff's § 542.058 claim will be denied.


D.      Bad Faith

        Plaintiff claims that Defendant breached its common law duty
of good faith and fair dealing by denying or delaying payment "when
Defendant knew or should have known that its liability to Plaintiff
was reasonably clear. 1189        Defendant moves for- summary judgment on
Plaintiff's bad faith claims, arguing that they fail as a matter of
law.90
       · "Insurance coverage claims and bad         th claims are by their
nature independent. But, in tnost circumstances, an insured may not
prevail on a bad faith claim without first showing that the insurer


        89
             First Amended Petition, Docket Entry No. 12, p. 10    1   43.
        90
             Defendant's MSJ, Docket Entry No. 19, p. 1 7.
                                       -23-
breached the contract."    Liberty National Fire Insurance Co. v.

Akin, 927 S.W.2d 627, 629 (Tex. 1996) (internal citations omitted).
"[O]ne element of a bad faith claim is an absence of a reasonable
basis for denying or delaying payment of benefits."         Republic
Insurance Co. v. Stoker, 903 S.W.2d 338, 341 (Tex. 1995).         An

insurer's basis for denying or delaying payment can be "reasonable"
even if it eventually turns out to be erroneous.     See Thompson v.

Zurich American Insurance Co., 664 F.3d 62, 66 (5th Cir. 2011)
(citing Lyons v. Millers Casualty Insurance Co. of Texas,         866
S.W.2d 597, 600 (Tex. 1993)).
     Evidence that merely shows a bona fide dispute about the
     insurer 1 s liability on the contract does not rise to the
     level of bad faith. Nor is bad faith established if the
     evidence shm•1s the insurer was merely incorrect about the
     factual basis for its denial of the claim, or about the
     proper construction of the policy. A simple disagreement
     among experts about whether the cause of the loss is one
     covered by the policy will not support a judgment for bad
     faith. To the contrary, an insured claiming bad faith
     must prove that the insurer had no reasonable basis for
     denying or delaying payment of the claim, and that it
     knew or should have known that fact.
Transportation Insurance Co. v. Mariel, 879 S.W.2d 10, 17 18 (Tex.
1994) (internal quotations and citations omitted).
     "[A]n insurer's      iance upon an expert's report, standing
alone, will not necessarily shield the carrier [from an insured's
claim of bad faith] if there is evidence that the report was not
objectively prepared or the insurer's reliance on the report was
unreasonable.,,   State Farm Lloyds v. Nicolau, 951 S.W.2d 444, 448
(Tex. 1997) (emphasis added) (internal citation omitted).

                                -24-
     Defendant has presented credible testimony from its experts

and from Plaintiff's experts suggesting that the separations that
allowed water to damage the interior of the buildings predated

Hurricane Harvey, 91 which provides a reasonable basis to conclude
that the separations were not a covered cause of loss.    This is not
conclusive proof that coverage did not exist, but it evidences that
Defendant had a reasonable basis for denying Plaintiff's claim. In
response Plaintiff offers evidence that may show that coverage

existed     but    has offered no evidence showing that Defendant's
liability was "reasonably clear" when Defendant denied Plaintiff's
claim.    Plaintiff has not argued that Defendant's reliance on its
experts' reports was unreasonable, nor has Plaintiff presented any

evidence that the experts' reports were not objectively prepared.
See Nicolau, 951 S.W.2d at 448.        Plaintiff fails to provide any
evidence that Defendant had     "no reasonable basis for denying
coverage[,]" much less that Defendant "knew or should have known"
that there was no reasonable basis for denial.       See Moriel, 879

S.W.2d at 18.

     Plaintiff has failed to support its assertion that Defendant's
liability was reasonably clear when Defendant denied coverage.
Plaintiff has     led to properly address Defendant's assertion that
Defendant reasonably relied on the testimony and investigative work
of credible experts in denying Plaintiff's claim.       In accordance


           Defendant's MSJ, Docket Entry No. 19, p. 9; Becker
Deposition, Exhibit 3 to Defendant's MSJ, Docket Entry No. 19-2,
p. 263 11 29:1-10 . .
                                 25-
with Fed. R. Civ. P. 56(e), the court will therefore accept as an

undisputed·fact that Defendant reasonably relied on expert reports

suggesting that Plaintiff's claims should be denied and concludes

that Defendant is entitled to summary judgment on Plaintiff's

claims of bad faith.


E.     Unfair Settlement Practices

       Plaintiff claims that Defendant committed several violations

of Tex. ·Ins.      Code    §   541. 060.     Some of these can be addressed

summarily here because they have been treated more thoroughly

above:        Plaintiff's        allegation        that      Defendant      violated

§    541. 060(a)(2)(A) (failing to attempt in good faith to effectuate

a prompt, fair, and equitable settlement of a claim with respect to

which the insurer's liability has become reasonably clear) fails as

a matter of law because,            as discussed above,         Plaintiff has not

produced evidence that Defendant's liability was ever "reasonably

clear."          But     Plaintiff's       claim     that     Defendant     violated

§    541.060(a)(4) (failing to affirm or deny coverage within a

reasonable       time)    will   survive Defendant's          motion for summary

judgment because, as discussed above, Defendant issued a letter

denying coverage over a week after the time limit provided by

§    542.056.     Defendant's motion for summary judgment as to that

claim will be denied.

       This     leaves    four   claims     of    unfair    settlement    practices.

Plaintiff alleges that Defendant violated the following provisions

of the Texas Insurance Code:

                                           -26-
     (1)     § 541.060(a) (1) (misrepresenting a materi'al fact as
             to coverage)

     (2)     § 541.060(a)(3) (failing to promptly provide a
             reasonable explanation in relation to the facts and
             law related to the denial of the claim)

     (3)     § 541.060(a)(7) (refusing to pay without reasonable
             investigation)

     (4)     § 542.003(5) (compelling an insured to initiate a
             lawsuit to recover an amount due on a policy).92
     Defendant argues that these allegations are without merit and
fail as a matter of law. 93
     Plaintiff alleges that Defendant misrepresented a mate�ial

fact as to coverage by representing that the damage to the property
was not covered by the Policy. 94             This claim fails as a matter of
law because, as discussed above, Defendant had a reasonable basis
for determining that the damage to the Center was not covered by

the Policy.         Thus,    a reasonable juror could not conclude that

Defendant's         denial     of   Plaintiff's       claim       constitutes       a

misrepresentation of a material fact.              See Lee v. Catlin Specialty
Insurance Co., 766 F. Supp. 2d 812, 824 (S.D. Tex. 2011) ("Catlin
had a reasonable basis for determining that the damage to the roof

was not covered by the policy.             Thus, a reasonable juror could not
conclude     that    Catlin's denial         of   Lee's   claim     constitutes     a
misrepresentation.").


      First Amended
     92
                              Petition,     Docket   Entry    No.    12,    pp.   8-9
�� 34-40.
     93
          Defendant's MSJ, Docket Entry No. 19, p. 18.,
     94   First Amended Petition, Docket Entry No. 12, pp.                 4-5 � 20.
                                          -27 -
        Plaintiff alleges that Defendant "                   led to offer Plaintiff
adequate compensation, without any explanation why full payment was
not being made.      11   95
                                 But Plaintiff offered an explanation in its
letter of January 8, 2018.                  The letter provid�d excerpts of the
relevant Policy provisions that Defendant cited as precluding
coverage.    The letter explained that windows at the property "were
found to be leaking on multiple elevations[,]                      11
                                                                        that there was
"sustained repeated leakage and the caulking [was] worn                             lowing
water seepage[,]" and that "[c]ontinuous water seepage, wear and
tear and maintenance are excluded." 96                 The letter also explained

that    "wear found around the jacks. and seams of the roofing
material" also allowed water seepage.97                     The letter related these
facts to the         relevant        portions       of the    Policy     that excluded
coverage, just as § 541.060(a) (3) requires.                     No reasonable juror
could    find    that           Defendant    failed    to     provide    a      reasonable
explanation for denying coverage.                     Arguably Defendant did not

provide this explanation "promptly," as § 541.060(a)                      (3)    requires,
but Plaintiff does not assert lack of promptness as a ground for
its § 541.060(a)          (3)    claim.   Defendant was not required to respond
to arguments that Plaintiff has not made.                     This claim fails as a
matter of law.


            at   5   1 22.
     96 Nova Denial Letter, Exhibit 2 to Plaintiff's MPSJ, Docket
Entry No. 18-2, p .. 3.


                                             -28-
       Plaintiff alleges that Defendant "refused to fully compensate

Plaintiff        for    the       Claim    without       conducting    a       reasonable
investigation          of   the     Claim[,]"      and    that    Defendant      instead
"performed       an    unreasonable         outcome-oriented        investigation        of
Plaintiff's       claim,       which      resulted   in    a     biased,   unfair       and
inequitable evaluation of Plaintiff's Claim. "98 But Plainti                        does

not    support     this       allegation     with    evidence,       and   "conclusory
allegations unsupported by concrete and particular facts will not
prevent an award of summary judgment."
parties agree that Defendant retained an engineer to investigate
the source of the water intrusion for the interior water damage. 99
Plainti        argues that Defendant's investigation tailed to account
for the fact that "Plaintiff's Main Building was damaged by seepage
and leakage of water[,] 11100 yet Defendant acknowledged that fact in

its denial letter.          Plaintiff may disagree with the conclusion of
Defendant's engineer, but to survive summary judgment Plaintiff
must present evidence that the investigation was unreasonable. See
Fed. R. Civ. P. 56(c) (1) (A) ("A party asserting that a fact cannot
be or is genuinely disputed must support the assertion by:                        citing
to particular parts of materials in the record                        . ") .   Plaintiff

also         leges that Defendant "ignored [additional reports and


       98
            First Amended Petition, Docket Entry No. 12, p. 6                   1 24.
      Defendant's MSJ, Docket Entry No. 19, p. 19; Plaintiff's
       99

Response, Docket Entry No. 21, pp. 18-19.
       100
            Plaintiff's Response, Docket Entry No. 21, p. 1 7.
                                            -29-
estimates exhibiting the full extent of damages] and continued to

rely    on     misrepresentations         about    the    date     of   the    Storm    and

subsequent Storm and covered perils under the Policy. 11101                             But

§ 541.060(a) (7) does not require an insurer to rely on the reports

of experts retained by the insured.                      It only requires that the

insurer       conduct    a    reasonable     investigation,         and   there    is   no

evidence        that    Defendant        failed     to     do    so.          Plaintiff's

§   541.060(a)    (7)   claim fails as a matter of law.

       Plaintiff alleges that Defendant violated Tex. Ins. Code

§   542.003 (b) ( 5) , 102 which prohibits "compelling a policyholder to

institute a suit to recover an amount due under a policy by

offering substantially less than the amount ultimately recovered in

a suit brought by the policyholder [.]"                 This claim is without merit

because no amount has been "ultimately recovered in a suit" by

Plaintiff.

       The court concludes that Defendant is entitled to summary

judgment on Plaintiff's claims of unfair settlement practices.


                              IV.     Conclusion and Order

       For the reasons explained above,                   Plaintiff Texas Friends

Chabad-Lubavitch,            Inc.'s    Motion     for    Partial    Summary     Judgment

Against Defendant Nova Casualty Company (Docket Entry No. 18) is

DENIED.


       101
             First Amended Petition, Docket Entry No. 12, p. 6 � 24.
       102
             Id. at 9 � 40.
                                           -30-
     Defendant's,   Nova Casualty Company's,      Motion for Summary

Judgment (Docket Entry No. 19) is GRANTED as to Plaintiff's claims

under Tex. Ins. Code§§    541.060(a) (1), 541.060(a)(3), 541.060(a)(7),
541. 060(a)(2)(A), 542. 003(5),   and 542.055 and as to Plaintiff's

claims of bad faith.
     Defendant's,   Nova Casualty Company's,      Motion for Summary

Judgment (Docket Eptry No. 19) is DENIED as to Plaintiff's claims

under Tex. Ins. Code §§     541.060(a) {4), 542.056(a), and 542.058.

     The court views this case as appropriate for mediation.
Accordingly, if the parties are unable to settle the case within 30
days from the entry of this Memorandum Opinion and Order, they
shall provide the court with the name, address, e-mail address, and
telephone and facsimile numbers of an agreed upon mediator.

     SIGNED at Houston, Texas, on this the 12th day of May, 2021.




                                                 SIM LAKE
                                    SENIOR UNITED STATES DISTRICT JUDGE




                                  -31-
